Citation Nr: 1228023	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  08-37 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) prior to December 29, 2008 and from March 1, 2009 to September 13, 2010.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to December 29, 2008, and from March 1, 2009 to September 13, 2010. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1966 to October 1967. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from March 2008 and May 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the benefits sought on appeal.  The Veteran appealed those decisions and the case was referred to the Board for appellate review.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in July 2010.  A transcript of those proceedings is of record and has been associated with the claims file.  

The Veteran's claim first came before the Board in September 2010, at which time it was remanded for further development.   The requested development has been completed to the extent possible, and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

In November 2011 the RO/AMC issued a rating decision granting entitlement to a 100 percent rating for the Veteran's service-connected posttraumatic stress disorder (PTSD), effective from September 13, 2010.  This increase did not constitute a full grant of all benefits possible as earlier time periods remained on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  However, as noted below, the Veteran has withdrawn his claim.


The issue of entitlement to payment or reimbursement for emergency services has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


FINDING OF FACT

In an April 2012 statement, the Veteran indicated, through his representative, that he wished to withdraw his appeal concerning entitlement to an increased rating for posttraumatic stress disorder (PTSD) and entitlement to a total disability rating based on individual unemployability (TDIU).  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific errors of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a written and signed statement submitted in April 2012, the Veteran withdrew from consideration his claims of entitlement to an increased rating for posttraumatic stress disorder (PTSD) and entitlement to a total disability rating based on individual unemployability (TDIU).  As the Veteran has withdrawn his appeal on those issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed without prejudice.


ORDER

The appeal on the issue of entitlement to an increased rating for posttraumatic stress disorder (PTSD) is dismissed. 

The appeal on the issue of entitlement to a total disability rating based on individual unemployability (TDIU) is dismissed. 




____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


